insisted on going to trial.   Hill v. Lockhart, 474 U.S. 52, 58-59 (1985);
                Kirksey v. State, 112 Nev. 980, 988, 923 P.2d 1102, 1107 (1996). Both
                components of the inquiry must be shown.         Strickland, 466 U.S. at 697.
                We give deference to the district court's factual findings if supported by
                substantial evidence and not clearly erroneous but review the court's
                application of the law to those facts de novo.    Lader v. Warden, 121 Nev.
                682, 686, 120 P.3d 1164, 1166 (2005). When a post-conviction petition
                raises claims supported by specific factual allegations which, if true, would
                entitle the petitioner to relief, the petitioner is entitled to an evidentiary
                hearing unless those claims are repelled by the record.    Hargrove v. State,
                100 Nev. 498, 503, 686 P.2d 222, 225 (1984).
                            In his petition and supplemental petition for a writ of habeas
                corpus, Hernandez claimed that his counsel was ineffective for failing to:
                (1) consult with him regarding an appeal, inform him of the right to an
                appeal, and file a notice of appeal; (2) investigate and call key witnesses;
                (3) investigate his life history, the challenges he faced, and the violence he
                faced as a child and obtain an expert evaluation showing he was a low risk
                to reoffend and present this information as mitigating evidence at
                sentencing; and (4) "object to sentencing structure and other objections."
                Hernandez did not allege that he expressed dissatisfaction with his
                sentence to his counsel or inquired about an appeal within the relevant
                appeal period. See Toston v. State, 127 Nev. „ 267 P.3d 795, 801
                (2011). He also did not allege any specific factual allegations in support of
                claims 2 and 4. Further, he did not demonstrate that he would be able to
                obtain an evaluation stating that he is a low risk to reoffend and he did
                not specify what testimony the identified individuals would have
                presented that would have differed from the arguments counsel made in

SUPREME COURT
       OF
     NEVADA
                                                      2
(0) 190A    e
                 mitigation at sentencing, nor did he demonstrate that further
                 investigation or the testimony of these individuals would have resulted in
                 a different sentence.' Therefore, we conclude that the district court did
                 not err by concluding that Hernandez failed to support his claims with
                 specific factual allegations that, if true, would entitle him to relief and
                 denying the petition without conducting an evidentiary hearing.
                 Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                 cc: Chief Judge, The Tenth Judicial District
                      Hon. Robert E. Estes, Senior Judge
                      The Law Office of Jacob N. Sommer
                      Churchill County District Attorney/Fallon
                      Churchill County Clerk




                        'Hernandez entered a plea pursuant to North Carolina v. Alford,
                 400 U.S. 25 (1970), to attempted murder and was sentenced to a term of 5
                 to 20 years.

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e